Exhibit 99.1 Consolidated Financial Statements and Report of Independent Certified Public Accountants Anue Systems, Inc. March 31, 2012 and December 31, 2011 and 2010 Report of Independent Certified Public Accountants Board of Directors Anue Systems, Inc. We have audited the accompanying consolidated balance sheets of Anue Systems, Inc. (the “Company”) as of December31, 2011 and 2010 and the related consolidated statements of income, stockholders’ equity, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America established by the American Institute of Certified Public Accountants. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Anue Systems, Inc. as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/Grant Thornton LLP Dallas, Texas March 26, 2012 Anue Systems, Inc. CONSOLIDATED BALANCE SHEETS As of March 31, As of December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ $ Accounts receivable, net Federal income taxes receivable - - Inventories, net Prepaid expenses and other current assets Current deferred tax assets Total current assets PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS, NET DEFERRED TAX ASSETS - - DEPOSITS AND OTHER ASSETS Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ $ Accrued compensation and benefits Accrued other expenses Income taxes payable Deferred revenue Total current liabilities DEFERRED REVENUE DEFERRED TAX LIABILITIES - OTHER LONG-TERM LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common stock, $.001 par value – 18,500,000 shares authorized, 12,159,341, 11,953,682 and 11,940,204 shares issued and outstanding Additional paid-in capital Stockholders’ notes receivable ) ) ) Retained earnings Accumulated other comprehensive income ) - Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ The accompanying notes are an integral part of these consolidating financial statements. 2 Anue Systems, Inc. CONSOLIDATED STATEMENTS OF INCOME Three months ended March 31, Years Ended December 31, (unaudited) (unaudited) Revenues: Products and software $ Maintenance Other Total revenues Costs and expenses: Cost of revenues Engineering and development Selling and marketing General and administrative Stock-based compensation Litigation settlement - - - Total costs and expenses Income from operations Interest income Income before income taxes Income tax expense Net income $ The accompanying notes are an integral part of these consolidating financial statements. 3 Anue Systems, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the years ended December 31, 2011 and 2010 and the three months ended March 31, 2012 (unaudited) Common Stock Paid-in Stockholders’ notes Retained Accumulated other comprehensive Shares Amount capital receivable earnings income Total Balances at January 1, 2010 $ $ $ $
